Citation Nr: 0722626	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is remanded to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service connection is in effect for bilateral hearing loss, 
evaluated 40 percent disabling; and tinnitus, evaluated as 10 
percent disabling.

In a statement dated in January 2003, S.K. Niazi, M.D., an 
attending psychiatrist, reported that the veteran had been a 
patient for a number of years, suffering from anxiety, 
depression bilateral tinnitus, and hearing loss.  Dr. Niazi 
opined that the tinnitus and hearing loss were definitely 
contributing to, if not solely responsible for, the veteran's 
anxiety and depression.  Dr. Niazi's opinion satisfies the 
requirements for an examination under the VCAA.  An 
examination is needed because Dr. Niazi did not provide a 
rationale for the opinion, and the veteran has declined to 
provide authorization for VA to obtain records of Dr. Niazi's 
treatment.

In a March 2006 statement in support of claim, the veteran 
indicated that he had been approved for SSI disability in 
June 1990.  It does not appear that records associated with 
the Social Security claim have been requested.  The RO should 
obtain the administrative decision pertaining to the 
veteran's claim and any underlying medical records from the 
SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C. § 5107(a); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2006).

Accordingly, the appeal is remanded for the following:

1.  Contact the Social Security 
Administration and obtain copies of all 
administrative decisions and associated 
medical records pertaining to any claim 
for disability benefits by the veteran.

2.  Schedule the veteran for a 
psychiatric examination, by a 
psychiatrist, if possible, to obtain an 
opinion as to whether any current 
psychiatric disability was caused or 
aggravated by the service connected 
tinnitus or hearing loss, or is otherwise 
related to a disease or injury in 
service.  The claims folder must be made 
available and be reviewed by the 
examiner.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disability was 
caused or made permanently worse by 
tinnitus or bilateral hearing loss, or is 
otherwise related to a disease or injury 
in service.

The examiner should provide a rationale 
for all opinions.

2.  The veteran should be afforded 
appropriate examination(s) to determine 
the impact of his service-connected 
disabilities on his ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner.  The examiner(s) is (are) 
requested to answer the following 
question: Do the veteran's service-
connected disabilities preclude 
employment consistent with his education 
and occupational experience?  The 
examiner(s) should provide a rationale 
for the opinion(s).

The veteran is advised that these 
examinations are needed to adjudicate his 
claims.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claims.  
38 C.F.R. § 3.655 (2006).

3.  If the veteran does not meet the 
percentage requirements for TDIU under 38 
C.F.R. § 4.16(a), consider whether 
referral for extraschedular consideration 
is warranted.  

4.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




